Fish, C. J.
The evidence submitted on the trial was amply sufficient to authorize a finding that the operation of the cotton ginnery to be erected by the defendants below would prove a nuisance to the plaintiffs. Even if any of the evidence introduced by the plaintiffs was open to the objection of irrelevancy, it was not of such character that its admission required the grant of a new trial. The charge was full and fair, and the exceptions thereto were without merit. There was no abuse of ' discretion in refusing a new trial.

Judgment affirmed.


All the Justices concur.